RICE, J.
—If goods be delivered to A to deliver to B, the latter may support the action of detinue, the property being vested in him by the delivery to his use.—1 Chitty’s Pl. 122, note (n).
Upon the same principle, if money be delivered to A for *460the use of B, the latter may maintain assumpsit for its recovery, against A, or against any, one who receives it from A with notice of B’s right to it. So, if a promissory note is delivered to A for the use of B, and C afterwards, with notice of B’s right thereto, procures tho note, and collects the money thereon, B may maintain assumpsit against C for such money. Hitchcock v. Lukens, 8 Port. 833; Mardis v. Shackelford, 6 Ala. 433; Gayle v. Benson, 3 ib. 234; Burdine v. Roper, 7 ib. 466; Reavis’Dig. 83, §§2-5.
Upon the facts presented in the bill of exceptions, the appellants have no right to the money sued for, either as individuals, or as executors of the last will and testament of John Prater. The money is not assets of the estate of their testator, and they are not bound to account for it as assets. They are liable as individuals for it, to the appellees, who are its owners.—Burdine v. Roper, 7 Ala. 466.
It may be conceded, that the strict legal title to this money was once in Jane Prater, as administratrix of her first husband in South Carolina. But she proves that the wife of Stinson was entitled to it, as one of the distributees of the estate of the said first husband, and that all the other distributees had been fully paid their several distributive shares. She also proves other facts, which show that it is by her own acts, in connection with tho right of Mrs. Stinson as a distributee, that the appellees (Stinson and wife) have acquired the right to recover this money in satisfaction (either total or partial) of Mrs. Stinson’s distributive share. — 2 Wms. on Ex’rs 1188. Whenever, therefore, the appellees obtain satisfaction of tho judgment obtained in this case, they will have ratified the acts of the administratrix, and will be barred from recovering from any person anything on account of the two hundred and thirty dollars received by Jane Prater as administratrix of her first husband, upon the principle, that satisfaction of a debt, even by a stranger, is an extinguishment of the debt. And the representative of said first husband will be barred to the same extent, because the administratrix, by her acts in relation to that money, has caused that satisfaction to be made to the appellees, which she as administratrix was legally authorized (if not bound) to make.
The judgment below is affirmed.